—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence. The jury was entitled to resolve the credibility issues against defendant, and we cannot conclude that the jury failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495). Defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). Defendant failed to object to the jury charge and thus failed to preserve for our review his contentions concerning alleged errors in the charge (see, CPL 470.05 [2]). In any event, those contentions are without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.